         Case 2:19-cr-00213-KJD-NJK Document 58 Filed 07/14/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Michael Allen Souza

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                               Case No. 2:19-cr-00213-KJD-NJK

11                  Plaintiff,                           STIPULATION FOR EXTENSION OF
                                                           TIME TO FILE DEFENDANT’S
12          v.
                                                          REPLY TO THE GOVERNMENT’S
13   MICHAEL ALLEN SOUZA,                                     RESPONSE TO MOTION
                                                                  TO DISMISS
14                  Defendant.                                    (First Request)
15
16          IT    IS    HEREBY        STIPULATED        AND      AGREED,      by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Brian Y. Whang, Assistant
18   United States Attorney, counsel for the United Stated of America, and Rene L. Valladares,
19   Federal Public Defender, and Rebecca A. Levy, Assistant Federal Public Defender, counsel for
20   Michael Allen Souza, that the reply to the Government’s response to motion to dismiss due on
21   July 17, 2020, be vacated and continued and reset for July 31, 2020.
22          This Stipulation is entered into for the following reasons:
23          1.      The parties have entered into negotiation in resolving the case. Defense counsel
24   needs additional time before filing a reply.
25          2.      The defendant is in custody and agrees with the need for the continuance.
26          3.      The parties agree to the continuance and extension of time.
       Case 2:19-cr-00213-KJD-NJK Document 58 Filed 07/14/20 Page 2 of 3




 1        This is the first request for an extension of time.
 2        DATED this 14th day of July 2020.
 3
 4   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 5
 6      /s/ Rebecca A. Levy                            /s/ Brian Y. Whang
     By_____________________________                 By_____________________________
 7   REBECCA A. LEVY                                 BRIAN Y. WHANG
     Assistant Federal Public Defender               Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
         Case 2:19-cr-00213-KJD-NJK Document 58 Filed 07/14/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00213-KJD-NJK
 4
                    Plaintiff,                       ORDER
 5
            v.
 6
     MICHAEL ALLEN SOUZA,
 7
                    Defendant.
 8
 9
10          IT IS ORDERED that the reply currently due on Friday, July 17, 2020, be filed and

11   continued to Friday, July 31, 2020.

12         DATED this
           DATED: July___
                       14,of2020.
                             July 2020.

13
14                                            ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
